Per Curiam.

The evidence fails to establish any substantial violation on the part of the tenants of any of the provisions of the lease. Insofar as the proceeding was predicated upon the order of the Fire Department of the City of New York dated April 20, 1945, it was prematurely instituted since the order was served after the commencement of the proceeding and gave the tenants thirty days within which to remedy the conditions therein specified.
The determination of the Appellate Term should therefore be reversed and the final order of the Municipal Court in favor of the tenants affirmed, with costs and disbursements in this court and with $30 costs in the Appellate Term to the tenants.
Martin, P. J., Townley, Grlennon, Dore and Cohn, JJ., concur.
Determination of the Appellate Term unanimously reversed and the final order of the Municipal Court in favor of the tenants affirmed, with costs and disbursements in this court and with $30 costs in the Appellate Term to the tenants. Settle order on notice.